JUDGMENT ORDER
Goldberg, Judge:
Upon consideration of the Department of Commerce, International Trade Administration’s Final Results of Redetermination Pursuant to Court Remand, Rubberflex Sdn. Bhd. v. United States, Slip Op. 99-68 (July 23, 1999), October 22, 1999 (“Remand Results”), and all other papers filed herein, and no parties having filed comments regarding the Remand Results, it is hereby
Ordered that the Remand Results are sustained in all respects; and it is further
*895Ordered that, all other issues having been decided in this case, judgment is entered in accordance with the Court’s opinion in Rubberflex Sdn. Bhd. v. United States, No. 97-12-02180, Slip Op. 99-68 (CIT July 23, 1999).